UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7488


ROY ALLEN ROBERTS,

                Plaintiff – Appellant,

          v.

CORPORAL CHARLIE SUMNER,

                Defendant – Appellee,

          and

CAPTAIN GREGORY PEAKE,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(5:11-cv-00002-TMC)


Submitted:   January 17, 2013              Decided:   February 15, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Allen Roberts, Appellant Pro Se. Stephanie Holmes Burton,
GIBBES & BURTON, LLC, Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roy Allen Roberts, a South Carolina inmate, filed a 42

U.S.C. § 1983 (2006) action against Defendants Charlie Sumner, a

former employee of the South Carolina Department of Corrections

(“SCDC”), and his former supervisor, Gregory Peake.                               Roberts

alleged that the Defendants violated his due process rights and

defamed     him     in     connection          with      Roberts’s        disciplinary

conviction. *     The district court adopted the magistrate judge’s

recommendation to grant summary judgment in favor of Sumner on

Roberts’s     due    process       claim       and    to        refuse    supplemental

jurisdiction      over    the    remaining       state     law     claim.         Roberts

appeals, and we affirm.

            On    appeal,       Roberts    first      challenges         the   district

court’s   refusal    to     grant    his       motions     to    compel     and    for   a

subpoena duces tecum.            This court reviews a district court’s

discovery rulings for abuse of discretion.                        Carefirst of Md.,

Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th

Cir. 2003).       We conclude that the district court did not abuse

its discretion in refusing to grant these motions.                        Fed. R. Civ.

P. 26(b)(1), 34(a).


     *
       Peake is not a party to the present appeal, and Roberts
does not challenge on appeal the court’s dismissal of claims
against Peake. See 4th Cir. R. 34(b) (indicating that arguments
not raised in informal brief are waived).



                                           2
            Roberts further argues that the district court erred

in    considering     the    affidavit      of    two    officers      included     with

Sumner’s motion for summary judgment.                    Because this argument is

made for the first time on appeal, it is not properly before

this court.       See Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993) (stating that issues raised for first time on appeal

generally are not considered absent exceptional circumstances).

            Roberts         also       challenges        the    district       court’s

conclusion that he was provided all process constitutionally due

him   during    his     disciplinary       proceeding.         We   have    thoroughly

reviewed the record in this case and conclude that the district

court committed no reversible error in granting summary judgment

as to Roberts’s due process claim.                    Accordingly, we affirm on

this issue substantially for the reasons stated by the district

court.       Roberts        v.    Sumner,       No.   5:11-cv-00002-TMC        (D.S.C.

Aug. 23, 2012).

            In summary, then, we decline to disturb the district

court’s     judgment.            We    further    deny     Roberts’s       motion    for

appointment of counsel.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this      court   and    argument     would    not   aid    the

decisional process.

                                                                              AFFIRMED



                                            3